                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

DERENZO DESHON PRESTON,                                                         PLAINTIFF
ADC #161380

v.                           CASE NO. 2:19-CV-00075 BSM

WENDY KELLY, et al.                                                          DEFENDANTS

                                           ORDER

       After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 6] is adopted. This case is dismissed without prejudice.

Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from

this order would not be taken in good faith.

       IT IS SO ORDERED this 3rd day of September 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
